                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOHNNY M. ESPARZA,                               )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )         No. 4:18-cv-00782-NAB
                                                 )
DIANE MANLEY, et al.,                            )
                                                 )
              Defendants.                        )

                              MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Johnny M. Esparza’s Motion for Extension of

Time to File Plaintiff’s Amended Complaint. (Docket No. 11). Good cause having been shown,

the Court will grant plaintiff’s motion and give plaintiff thirty (30) days from the date of this

order in which to file an amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Motion for Extension of Time to File

Plaintiff’s Amended Complaint (Docket No. 11) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from the date of

this order in which to file an amended complaint.



   Dated this 8th day of November, 2018.


                                                /s/ Nannette A. Baker
                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE
